Order entered February 6, 2018




                                                     In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                             No. 05-18-00967-CV

IN RE TEXAS CHRISTIAN UNIVERSITY, TEXAS CHRISTIAN UNIVERSITY BOARD
  OF TRUSTEES, GARY PATTERSON, CHRIS DEL CONTE, DAVID GABLE, ZACH
 LACROSS, DILLON SMITH, JAMES RUSSELL "RUSTY" BURNS, AND DOUGLAS
                         MEACHUM, Relators

                     Original Proceeding from the County Court at Law No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. CC-18-00585-A

                                                   ORDER
                                    Before Justices Bridges and Brown1

        Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relators’

petition for writ of mandamus. On January 3, 2019, the trial court complied with this Court’s

December 21, 2018 order by issuing an order vacating its July 23, 2018 order denying relator’s

plea in abatement, granting the plea in abatement, and abating the case.

        We ORDER the trial court to maintain the abatement in the underlying proceeding until

the Tarrant County proceeding, trial court cause number 153-297658-18, has been fully and

finally resolved.




1
  Justice Boatright sat on the original panel; however, as of January 1, 2019, he is no longer a member of the Court
and did not participate in deciding this order. See TEX. R. APP. P. 41.1(b).
       We ORDER that relators recover their costs of this original proceeding, if any, from real

party in interest Kolby Listenbee.

                                                                  /s/    DAVID L. BRIDGES
                                                                         JUSTICE